— In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Orange County (Mc-Guirk, J.), dated May 17, 2011, as denied that branch of his motion which was for an award of pendente lite child support.
Ordered that the order is affirmed insofar as appealed from, with costs.
In awarding pendente lite relief, the Supreme Court accommodated the reasonable needs of the moving spouse and the financial ability of the other spouse, giving due regard to the preseparation standard of living (see Renga v Renga, 86 AD3d 634, 635 [2011]; Levy v Levy, 72 AD3d 651, 652 [2010]; Byer v Byer, 199 AD2d 298 [1993]). Since we find no exigent circumstance warranting modification of the Supreme Court’s award here, we decline to disturb it (see Flink v Flink, 92 AD3d 833, 833-834 [2012]; Palmeri v Palmeri, 87 AD3d 572, 573 [2011]). Any perceived inequity in that award is best remedied by a speedy trial, at which the financial circumstances of the parties may be explored fully (see Conyea v Conyea, 81 AD3d 869, 870 [2011]). Skelos, J.P., Balkin, Leventhal and Roman, JJ., concur.